Citation Nr: 1622877	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

1.  Entitlement to an increased evaluation for residuals of prostate cancer, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2014, and a copy of the hearing transcript is of record.

In November 2015, the Board remanded the claim for increased evaluation for residuals of prostate cancer for additional evidentiary development.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   In the present case, examination reports dated December 2012 and July 2013 indicate that the Veteran is not employed and that he stopped working after his prostate surgery.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's rating claim, it has been listed on the first page of this decision.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board recognizes that the question of an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242, 243-44   (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra. 

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

In this instance, the Veteran alleges that the schedular ratings for residuals of prostate cancer does not adequately reflect the degree of social and industrial impairment he experiences as a result of this service-connected disability.   His prostate cancer residuals have predominantly been characterized by voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  The Veteran is currently assigned a 40 percent rating based on daytime voiding interval less than one hour, or awakening to void five or more times per night.  While there is no higher rating available for urinary frequency, a higher 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  The Veteran argues that he chooses not to wear absorbent materials due to their discomfort and odor, but that the level of his urinary frequency would require him to change a pad more than 4 times per day.

The Veteran's bathroom logs indicate that he has to use the bathroom at least 16 times from the time he wakes up until noon.  The Veteran has reported that he has decided to stay home as much as possible in order to be close to a bathroom and to avoid the embarrassment of having leakage in public.  See, e.g., April 2014 statement.  Additionally, a December 2014 treatment record indicated that the Veteran has significant daytime frequency and urgency and was at risk for developing a urethral stricture.

Based on the evidence of record indicating interference with employment among other limitations imposed by the service-connected residuals of prostate cancer, referral of this matter to the appropriate VA official is warranted.

Finally, as noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record, including a December 2012 VA examination report and a July 2013 Disability Benefits Questionnaire.  An opinion regarding whether his service-connected disability(ies), either singularly or jointly, render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine whether further development is warranted for a TDIU.

3.  The AOJ must refer the question of whether an extraschedular rating for the residuals of prostate cancer is warranted to the VA's Under Secretary for Benefits or the VA's Director of the Compensation Service for appropriate consideration and any action deemed necessary.

4.  After completion of the above and compliance with the 
requested actions has been ensured, adjudicate the issues in light of all the evidence of record.  If the determination remains adverse to the Veteran, the Veteran and representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




